Name: Second Commission Directive 86/546/EEC of 29 October 1986 amending the Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: agricultural activity;  tariff policy;  wood industry;  agricultural policy;  natural and applied sciences;  environmental policy
 Date Published: 1986-11-18

 Avis juridique important|31986L0546Second Commission Directive 86/546/EEC of 29 October 1986 amending the Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 323 , 18/11/1986 P. 0016 - 0020 Finnish special edition: Chapter 3 Volume 22 P. 0048 Swedish special edition: Chapter 3 Volume 22 P. 0048 *****SECOND COMMISSION DIRECTIVE of 29 October 1986 amending the Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (86/546/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 13, paragraph two, indents three and four thereof, Whereas Directive 77/93/EEC lays down protective measures against the introduction into the Member States of organisms harmful to plants or plant products; Whereas developments in scientific and technical knowledge have shown that protection of Community forests should be improved, wherever they are at risk; Whereas the current provisions include measures to protect certain Member States against harmful bark beetles such as Dendroctonus micans and certain Ips species; Whereas these measures should be extended so as to protect other Member States where these organisms do not occur and to include additional safeguards in order to face means of spread which were not taken into account hitherto; Whereas the Community should also be protected against the introduction of certain organisms affecting Pinus or Acer saccharum, which are not yet referred to in the current provisions; Whereas new sources of infection by canker stain of plane (Ceratocystis fimbriata var. platani) should be prevented and spread within the Community should be limited; Whereas the relevant Annexes to Directive 77/93/EEC should therefore be amended accordingly; Whereas these amendments are made in agreement with the Member States concerned; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 77/93/EEC is hereby amended as follows: In Part A (a), the following is inserted after (7b): '7c. Pissodes spp. (non-European)'. Article 2 Annex II to Directive 77/93/EEC is hereby amended as follows: 1. In Part A (a) the following is inserted before (2): 1.2 // // // '1. Bursaphelenchus xylophilus (Steier and Buhrer) Nickle // Coniferous plants other than fruit and seeds and coniferous wood' // // 2. In Part A (c), the following is inserted after (1): 1.2 // // // '1a. Ceratocystis coerulescens (Muench) Back. // Plants of Acer saccharum other than fruit or seeds, originating in the United States of America, wood of Acer saccharum, originating in the United States of America // 1b. Ceratocystis fimbriata var. platani Walt. // Plants of Platanus L. other than fruit or seeds, wood of Platanus // 1c. Cercoseptoria pini-densiflorae (Hori and Nambu) Deighton (= Cercospora pini-densiflorae Hori and Nambu) // Plants of Pinus other than fruit or seeds, wood of Pinus'. // // 3. In Part A (c), the following is added: 1.2 // // // '16. Scirrhia acicola (Dearn.) Siggers // Plants of Pinus other than fruit or seeds, wood of Pinus // 17. Scirrhia pini Funk and Parker // Plants of Pinus other than fruit or seeds, wood of Pinus'. // // 4. The texts in Part B (a) (2), (6), (7), (8), (9) and (10), central column are replaced respectively by the following: 'Coniferous plants, or coniferous wood with bark'. 5. In Part B (a) (2), (6), (7), (8) and (10), right-hand column, the following are added respectively: 'Greece, Spain, Italy, Portugal'. 6. In Part B (a) (9), right-hand column, the following are added: 'Greece, Italy'. 7. In Part B (a), the following is inserted after (10a): 1.2.3 // // // // '10b. Pissodes spp. (European) // Coniferous plants or coniferous wood with bark // Ireland, UK (Northern Ireland)'. // // // Article 3 Annex III to Directive 77/93/EEC is hereby amended as follows: 1. In Part A, the following is inserted after (6a): 1.2 // // // '6b. Isolated bark of Acer saccharum // United States of America' // // 2. In Part B (5), right-hand column, the words '(Northern Ireland)' are deleted. 3. In Part B, item (6) is replaced by the following: 1.2 // // // '6. Cut trees of conifers retaining foliage, of more than 3 m height // Ireland, United Kingdom'. // // Article 4 Annex IV to Directive 77/93/EEC is hereby amended as follows: 1. In Part (A), the following is inserted after (1): 1.2 // // // '1a. Sawn wood of Acer saccharum, originating in the USA // There shall be evidence by a mark 'Kiln-dried', 'K. D.' or another internationally recognized mark, put on the wood or in its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule'. // // 2. In Part A (2), right-hand column, the following is added: 'or in the case of sawn wood with or without residual bark attached, there shall be evidence by a mark 'Kiln-dried' 'K. D.' or another internationally recognized mark, put on the wood or in its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule'. 3. In Part A, the following is inserted after (4): 1.2 // // // '4a. Sawn wood of Platanus, originating in the USA // There shall be evidence by a mark 'Kiln-dried', 'K. D.' or another internationally recognized mark, put on the wood or in its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule // 4b. Sawn wood of Platanus, originating in countries other than USA, where Ceratocystis fimbriata var. platani is known to occur // (a) Official statement that the wood originates in regions which have been recognized in accordance with the procedure laid down in Article 16, to be free of Ceratocystis fimbriata, // // or // // (b) there shall be evidence by a mark 'Kiln-dried', 'K. D.' or another internationally recognized mark, input on the wood or in its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule // // 4. In Part A (8), right-hand column, the words 'Cronartium quercumm' are replaced by the words 'Cronartium quercuum, Scirrhia acicola or Scirrhia pini'. 5. In Part A, the following is inserted after (14): 1.2 // // // '14a. Plants of Platanus, other than fruit or seeds, originating in the USA or other countries where Ceratocystis fimbriata var. platani is known to occur // Official statement that no symptoms of Ceratocystis fimbriata var. platani have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation'. // // 6. In Part B (1), the text of the central column is replaced by the following: '(a) The wood shall be stripped of its bark, or (b) there shall be evidence by a mark 'Kiln-dried' 'K. D.' or another internationally recognized mark, put on the wood or in its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule' 7. In Part B (1), right-hand column, the words '(Northern Ireland)' are deleted. 8. In Part B (3), the text is replaced by the following: 1.2.3 // // // // '3. Plants of conifers over 3 m height, intended for planting // Official statement that the plants have been produced in nurseries and that the place of production is free from Dendroctonus micans and from Ips species referred to Annex II (B) (a) (6), (8) or (10) // Greece, Spain, Ireland, Italy, Portugal, United Kingdom // 3a. Plants of conifers over 3 m height, intended for planting // Official statement that the plants have been produced in nurseries and that the place of production is free from Ips species referred to in Annex II (B) (a) (7) // Greece, Spain, Ireland, Italy, Portugal, United Kingdom (Northern Ireland) // 3b. Plants of conifers over 3 m height, intended for planting // Official statement that the plants have been produced in nurseries and that the place of production is free from Ips species referred to in Annex II (B) (a) (9) // Greece, Ireland, Italy, United Kingdom (Northern Ireland) // 3c. Cut trees of conifers retaining foliage, of 3 m height or less // Official statement that the plants do not derive from the tops of trees which have grown in places other than nurseries, and which have been over 3 m height // Ireland, United Kingdom'. // // // Article 5 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with the provisions of this Directive by 1 January 1987 at the latest. The Member States shall immediately inform the Commission of all laws, regulations and administrative provisions adopted in implementation of this Directive. The Commission shall inform the other Member States thereof. Article 6 This Directive is addressed to the Member States. Done at Brussels, 29 October 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 362, 31. 12. 19854, p. 8.